Citation Nr: 1331811	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-15 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar spondylosis (lumbar spine disability).

2.  Entitlement to service connection for cervical spondylosis with myelopathy, status post anterior cervical discectomies and fusions with allografts and an anterior plate C5-6 and C6-7 (cervical spine disability), to include as secondary to lumbar spondylosis.

3.  Entitlement to service connection for a right shoulder impingement syndrome, to include as secondary to cervical spondylosis and/or lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in June 2008, a statement of the case was issued in January 2010, and a substantive appeal was received in March 2010.  A March 2013 Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the record.

At the March 2013 hearing it was noted by the Veteran's representative that the cervical spine claim also included a claim for a temporary total rating.  However, the Board finds that the primary issue is service connection for cervical spine disability.  It is premature to consider any rating or ratings before service connection has been established.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2012).

Regarding the Veteran's lumbar spondylosis, at the March 2013 Board hearing the Veteran testified that this disability has worsened since the most recent (January 2010) VA spine examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current rating does not reflect his current back symptoms.  The March 2013 testimony arguably advances an implicit claim that the lumbar spine disability is more severe than shown on the 2010 VA examination.  To fully assist the Veteran, a more current examination is appropriate.

Regarding the claim for service connection for cervical spine disability, the Veteran and his representative have raised a new (secondary service connection) theory of entitlement to this benefit sought; it is alleged that, due to his service-connected lumbar spine disability, his legs often give out and he falls down, causing him to incur other injuries including to his cervical spine/neck.  38 C.F.R. § 3.310(b).

The Veteran has not received notice of what is needed to substantiate the secondary service connection theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the RO has not addressed this theory of entitlement in the first instance.  The November 2007 rating decision on appeal denied service connection for cervical spine disability on a direct basis only, with no consideration of secondary service connection.   The Veteran is service connected for lumbar spondylosis, rated 20 percent.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The Board notes that a VA opinion may be needed as to this new causation theory.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the right shoulder, it was asserted at the hearing that the Veteran believes he injured it in service at the same time he injured his low back after a fall during service.  However, it appears that the Veteran also testified that he thinks he may have injured the shoulder when he fell because his legs gave out due to service-connected disability.  This appears to be a secondary theory of service connection.  It is noted that in addition to low back disability, service connection has also been established for lower left leg numbness and lower right leg numbness.

Additionally, the record includes references to right shoulder surgeries the Veteran has undergone:  on April 2007 VA examination, he was noted to be wearing a sling to the right arm to immobilize the shoulder, and he reported that he had recently had surgery to the right shoulder and further surgery had been recommended.  On August 2007 VA treatment, he reported that he underwent a right shoulder arthrotomy in March 2007 for a "frozen shoulder".  Additionally, treatment records from the Charleston VA Medical Center from 2011 and 2012 include status post rotator cuff surgery on the right, 2005, in the ongoing problem list.  A review of the claims file reveals that the RO has not yet attempted to obtain the Veteran's treatment records pertaining to these right shoulder surgeries.  Additional development is necessary to ensure that all pertinent treatment records have been located and associated with the claims file, with the Veteran's assistance.

Finally, a review of the claims file found that the most recent VA treatment records in evidence (including in Virtual VA) are from March 2012, indicating that there may be additional VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Regarding the matters of service connection for cervical spine disability and for right shoulder disability, the RO should provide the Veteran with 38 C.F.R. § 3.159(b) notice for a claim of service connection for such disability on a secondary basis (specifically as secondary to the Veteran's service-connected lumbar spondylosis).  He should have adequate opportunity to respond.  The RO should arrange for any further development suggested.

2.  The RO should secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records since March 2012.  

3.  The RO should take appropriate action to request copies of any outstanding private treatment records from all providers identified by the Veteran regarding right shoulder treatment.

4.  The RO should review the records received, and arrange for any further development suggested by the information therein.

5.  The RO should also arrange for an appropriate examination of the Veteran to ascertain the etiology of the cervical spine disability and right shoulder disability, and to ascertain the current severity of his service-connected lumbar spine disability.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  

Examination findings pertinent to the low back disability should be reported to allow for application of all potential VA rating criteria for back disabilities, including any additional neurological impairment.  Range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

With regard to the cervical spine, the examiner should report all current cervical spine disorder(s) and respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical spine disorder was manifested during his service or is otherwise causally related to service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical spine disorder is proximately due to, or caused by, his service-connected low back disability, lower left leg numbness, or lower right leg numbness?  Please address the Veteran's contention that his cervical spine was injured when he fell when his legs gave out. 

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical spine disorder has been aggravated by his service-connected low back disability?

With regard to the right shoulder, the examiner should report all current right shoulder disorder(s) and respond to the following?

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right shoulder disorder was manifested during his service or is otherwise causally related to service?  Please specifically address the Veteran's contention that he injured his right shoulder at the same time he injured his back in a fall in 1977.

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right shoulder disorder is proximately due to, or caused by, his service-connected low back disability, lower left leg numbness, or lower right leg numbness?  Please address the Veteran's contention that his right shoulder was injured when he fell when his legs gave out.

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right shoulder disorder has been aggravated by his service-connected low back disability?

Please furnish a detailed rationale for all opinions. 

6.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims, including the newly raised claims of secondary service connection for cervical spine disability and for right shoulder disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

